Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/21.
Specification
The disclosure is objected to because of the following informalities: 
“inner ring 42” in line 3 of Para 26 should be --inner ring 40--;
“high-pressure turbine 18b” in line 1 of Para 30 should be --low-pressure turbine 18b--;
“outer case 28” in line 2 of Para 34 should be --outer case 32--.  
Appropriate correction is required.
Claim Objections
Claim 1
“a source of cooling air” in line 8 should be --a source of a cooling air-- (the cooling air is referenced in claim 8);
“a plenum surrounding” in lines 11-12 should be --an annular plenum surrounding-- (for clarity).  
Claim 2 is objected to because of the following informalities:
“having” in line 1 should be --further having--;
 “struts extending” in line 3 should be --and a plurality of struts extending--.
Claim 4 is objected to because of the following informalities:
“The MTF of claim 2” in line 1 should be --The MTF assembly of claim 2--;
“and middle sections” in line 3 should be --and a plurality of middle sections-- (the middle sections are later referenced).
Claim 5 is objected to because “structural spokes” in line 1 should be --a plurality of structural spokes--.
Claim 8 is objected to because of the following informalities:
“comprising first seals” in line 1 should be --comprising a plurality of first seals--;
“and second seals” in line 2 should be --and a plurality of second seals--.
Claim 9 is objected to because “a plenum surrounding” in lines 11-12 should be --an annular plenum surrounding-- (for clarity).
Claim 10 is objected to because of the following informalities:
“having” in line 1 should be --further having--;
“struts extending” in line 3 should be --and a plurality of 
Claim 12 is objected to because  “and middle sections” in line 3 should be --and a plurality of middle sections-- (the middle sections are later referenced).
Claim 13 is objected to because “structural spokes” in line 1 should be --a plurality of structural spokes--.
Claim 16 is objected to because of the following informalities:
“comprising first seals” in line 1 should be --comprising a plurality of first seals--;
“and second seals” in line 2 should be --and a plurality of second seals--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durocher et al. (U.S. 2011/0079019).

    PNG
    media_image1.png
    770
    865
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    589
    523
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    452
    576
    media_image3.png
    Greyscale

Re claim 1:
Durocher discloses a mid-turbine frame assembly (28, mid turbine frame system - Para 16 (a type of assembly as shown in Fig. 2)) configured to be disposed between a high-pressure turbine (24, high pressure turbine assembly - Para 16) and a low-pressure turbine (18, low pressure turbine assembly - Para 16) of a gas turbine engine (Fig. 1 (a type of gas turbine engine as described in Para 8))(see Fig. 1 - element 28 is shown between elements 24 and 18), comprising: 
an outer case (30, outer case - Para 17) circumferentially extending around a central axis (Para 22 - “central axis” and “…the axis of the annular outer case 30.” (see Figs. 1-2)); 
annular plate 246 is provided to cover the annular rear opening between the rear axial end of the inner duct wall 116 of the ITD structure 110 and the annular axial rear end of the inner case 34...”)) secured to the outer case (30)(see Fig. 2 - element 246 is shown secured to element 30 through each of elements 36 and 118) and disposed radially inwardly of the outer case (30) relative to the central axis (see Fig. 2 - element 246 is shown radially inward of element 30); 
an inner case (50, bearing housing - Para 16 (shown as a type of inner case in Fig. 2)) structurally connected to the outer case (30)(see Fig. 2 - element 50 is shown structurally connected to element 30 as described in Para 17) and disposed radially inwardly of the outer ring (246) relative to the central axis (see Fig. 2 - element 50 is shown radially inward of element 246); 
a main plenum (202, first cavity - Para 23 (a type of main plenum as shown in Fig. 2)) circumferentially extending around the central axis (see Figs. 2-4 and Paras 23 and 25 (element 202 is described as an annular cavity in Para 25, and Para 23 describes element 202 being defined between elements 30 and 104, both of which are shown extending around central axis in Figs. 3-4)) and located between the outer case (30) and the outer ring (246)(see Fig. 2 - element 202 is shown located between elements 30 and 246), 
the main plenum (202) having 
an inlet (204, inlet - Para 23) fluidly connectable to a source of cooling air (Para 24 - “…in fluid communication with, for example, the same pressure air source as the first inlet 204…”), 

a second outlet (Modified Fig. 3 above - B (person having ordinary skill in the art would recognize element B as a type of second outlet; element B corresponds to an element 120 which is shown at entrance to element 118, as also described in Para 19, and in Fig. 2 the entrance to element 118 is shown as a type of outlet)) configured to be fluidly connected to a rotor cavity (Modified Fig. 2 above - B (person having ordinary skill in the art would recognize element B as a type of rotor cavity)) of the low-pressure turbine (18)(see Modified Fig. 2 above 
a third outlet (Modified Fig. 6 above - A (person having ordinary skill in the art would recognize element A as a type of third outlet)) configured to be fluidly connected to a plenum (Modified Fig. 6 above - B (person having ordinary skill in the art would recognize element B as a type of plenum surrounding a type of containment ring)) surrounding a containment ring (Modified Fig. 6 above - C (person having ordinary skill in the art would recognize element C as a type of containment  ring)) of the low-pressure turbine (18)(see Modified 6 above - element A is shown fluidly connected to element B).  
Re claim 2:
Durocher discloses the MTF assembly (28) of claim 1 (as described above), having an inner wall (116, inner duct wall - Para 18) and an outer wall (114, outer duct wall - Para 18) delimiting a core flow path (136, annular path - Para 18 (shown as a type of core flow path in Fig. 2 and as described in Para 18)) therebetween (Para 18 - “…annular path 136 is defined between the outer and inner duct walls 114, 116 to direct the combustion gas flow…”), the inner wall (116) and the outer wall (114) located between the outer case (30) and the inner case (50)(see Fig. 2 - elements 114 and 116 are shown located between elements 30 and 50), struts (118, hollow struts - Para 19) extending from the inner wall (116) to the outer wall (114)(see Fig. 2 - element 118 is shown extending from the type of inner wall at radially outer side of element 116 and radially inner side of element 114).
Re claim 3:

Re claim 4:
Durocher discloses the MTF (28) of claim 2 (as described above), wherein the secondary plenum (Modified Fig. 2 above - A/206/208) includes an outer plenum section (Modified Fig. 2 above - A (person having ordinary skill in the art would recognize element A as a type of outer plenum section)) between the outer ring (246) and the outer wall (114)(see Modified Fig. 2 above - element A is shown element 114 and 246), an inner plenum section (208) between the inner case (50) and the inner wall (116)(see Fig. 2 - element 208 is shown between element 50 and 116), and middle sections (206) in fluid communication with both of the inner section (208) and the outer section (Modified Fig. 2 above - A), the middle sections (206) located inside the struts (118)(see Fig. 2 - element 206 is shown radially inside element 118).  
Re claim 8:
Durocher discloses the MTF assembly (28) of claim 2 (as described above), further comprising first seals (138b, joint - Para 20 (a type of first seal as shown in Figs. 2, 6, and as described in Para 26)) between the outer case (30) and the outer wall (114)(see Figs. 2 and 6 - element 138b is shown located between elements 30 and 114) and second seals (228, air flow restrictor - Para 28 (includes a seal per Para 28)) between the inner case (50) and the inner wall (116)(see Figs. 2 and 7 - element 228 is shown between element 50 and 116 between two views of Figs. 2 and 7), the first seals limit leaking from element A/206/208)).
Re claim 9:
Durocher discloses a gas turbine engine (Fig. 1 (a type of gas turbine engine as described in Para 8)) comprising a mid-turbine frame (MTF) assembly (28, mid turbine frame system - Para 16 (a type of assembly as shown in Fig. 2)) disposed between a high-pressure turbine (24, high pressure turbine assembly - Para 16) and a low-pressure turbine (18, low pressure turbine assembly - Para 16)(see Fig. 1 - element 28 is shown between elements 24 and 18), the MTF assembly (28) having: 
an outer case (30, outer case - Para 17) circumferentially extending around a central axis (Para 22 - “central axis” and “…the axis of the annular outer case 30.” (see Figs. 1-2)); 
an outer ring (246, annular plate - Para 30 (a type of outer ring as shown in Fig. 2 and described in Para 30 - “…An annular plate 246 is provided to cover the annular rear opening between the rear axial end of the inner duct wall 116 of the ITD structure 110 and the annular axial rear end of the inner case 34...”)) secured to the outer case (30)(see Fig. 2 - element 246 is shown secured to element 30 through each of elements 
an inner case (50, bearing housing - Para 16 (shown as a type of inner case in Fig. 2)) structurally connected to the outer case (30)(see Fig. 2 - element 50 is shown structurally connected to element 30 as described in Para 17) and disposed radially inwardly of the outer case (246) relative to the central axis (see Fig. 2 - element 50 is shown radially inward of element 246); 
a main plenum (202, first cavity - Para 23 (a type of main plenum as shown in Fig. 2)) circumferentially extending around the central axis (see Figs. 2-4 and Paras 23 and 25 (element 202 is described as an annular cavity in Para 25, and Para 23 describes element 202 being defined between elements 30 and 104, both of which are shown extending around central axis in Figs. 3-4)) and located between the outer case (30) and the outer ring (246)(see Fig. 2 - element 202 is shown located between elements 30 and 246), 
the main plenum (202) having 
an inlet (204, inlet - Para 23) fluidly connected to a compressor (22, high pressure compressor assembly - Para 16) of the gas turbine engine (Para 23 - “…first and second cavities 204, 206 and the spaces (not numbered) defined within the respective hollow struts 118 are in fluid communication with a pressurized cooling air source of the engine, such as the compressor air from the high pressure compressor assembly 22, through the first inlet 204…”), 
a first outlet (Modified Fig. 3 above - A (person having ordinary skill in the art would recognize element A as a type of first outlet; element A corresponds to 
a second outlet (Modified Fig. 3 above - B (person having ordinary skill in the art would recognize element B as a type of second outlet; element B corresponds to an element 120 which is shown at entrance to element 118, as also described in Para 19, and in Fig. 2 the entrance to element 118 is shown as a type of outlet)) fluidly connected to a rotor cavity (Modified Fig. 2 above - B (person having ordinary skill in the art would recognize element B as a type of rotor cavity)) of the low-pressure turbine (18)(see Modified Fig. 2 above - element B is shown fluidly connected to element 118, one of which is element B of Modified Fig. 3 as described above), and 

Re claim 10:
Durocher discloses the gas turbine engine (Fig. 1) of claim 9 (as described above), having an inner wall (116, inner duct wall - Para 18) and an outer wall (114, outer duct wall - Para 18) delimiting a core flow path (136, annular path - Para 18 (shown as a type of core flow path in Fig. 2 and as described in Para 18)) therebetween (Para 18 - “…annular path 136 is defined between the outer and inner duct walls 114, 116 to direct the combustion gas flow…”), the inner wall (116) and the outer wall (114) located between the outer case (30) and the inner case (50)(see Fig. 2 - elements 114 and 116 are shown located between elements 30 and 50), struts (118, hollow struts - Para 19) extending from the inner wall (116) to the outer wall (114)(see Fig. 2 - element 118 is shown extending from the type of inner wall at radially outer side of element 116 and radially inner side of element 114).
Re claim 11:
Durocher discloses the gas turbine engine (Fig. 1) of claim 10 (as described above), wherein the inner wall (116), the outer wall (114), and the struts (118) are 
Re claim 12:
Durocher discloses the gas turbine engine (Fig. 1) of claim 10 (as described above), wherein the secondary plenum (Modified Fig. 2 above - A/206/208) includes an outer plenum section (Modified Fig. 2 above - A (person having ordinary skill in the art would recognize element A as a type of outer plenum section)) between the outer ring (246) and the outer wall (114)(see Modified Fig. 2 above - element A is shown element 114 and 246), an inner plenum section (208) between the inner case (50) and the inner wall (116)(see Fig. 2 - element 208 is shown between element 50 and 116), and middle sections (206) in fluid communication with both of the inner section (208) and the outer section (Modified Fig. 2 above - A), the middle sections (206) located inside the struts (118)(see Fig. 2 - element 206 is shown radially inside element 118).
Re claim 16:
Durocher discloses the gas turbine engine (Fig. 1) of claim 10 (as described above), further comprising first seals (138b, joint - Para 20 (a type of first seal as shown in Figs. 2, 6, and as described in Para 26)) between the outer case (30) and the outer wall (114)(see Figs. 2 and 6 - element 138b is shown located between elements 30 and 114) and second seals (228, air flow restrictor - Para 28 (includes a seal per Para 28)) between the inner case (50) and the inner wall (116)(see Figs. 2 and 7 - element 228 is shown between element 50 and 116 between two views of Figs. 2 and 7), the first seals (138b) and the second seals (228) configured to, in use, limit the cooling air from leaking out of the secondary plenum (Modified Fig. 2 above - A/206/208)(see Modified limit leaking from element A/206/208)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 5-7, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Durocher et al. (U.S. 2011/0079019) in view of Durocher et al. (U.S. 2010/0275572; hereinafter ‘572).

    PNG
    media_image4.png
    726
    552
    media_image4.png
    Greyscale

Re claims 5-6:
Durocher discloses the MTF assembly (28) of claim 2 (as described above), further comprising structural spokes (36, load transfer spokes - Para 17) extending 
Durocher fails to disclose the structural spokes being hollow (claim 5), nor wherein the secondary plenum is in fluid communication with the main plenum via at least a first one of the structural spokes and wherein the rotor cavity is configured to be in fluid communication with at least a second one of the structural spokes (Claim 6).
‘572 teaches structural spokes (36, load transfer spokes - Para 14) being hollow (see Fig. 2 and Para 15 - “spokes 36 are hollow”), wherein a secondary plenum (Modified Fig. 2(b) above - A (person having ordinary skill in the art would recognize element A as a type of secondary plenum)) is in fluid communication with a main plenum (77, outer cavity - Para 24 (shown as a type of main plenum in Fig. 2)) via at least a first one of the structural spokes (36)(see Modified Fig. 2(b) above - element A is shown in fluid communication with element 77 through element 79, 78, and 78b as described in Para 25 - “the load transfer spoke 36 defines a first air passage formed by holes 79, the inner cavity 78 and the aperture 78b to direct an air flow from the outer cavity 77 which contains pressurized air received from the external airline 72, to pass through and to be discharged into the inner case 34”). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the structural spokes of Durocher after the structural spokes of ‘572 (thereby making the structural spokes of Durocher hollow enabling communication between Durocher’s first and secondary plenums via Durocher’s structural spokes in the way taught by ‘572) for the advantage of creating an insulated flow path between first and secondary plenums (‘572; Para 25 - insulating the load transfer spoke 36 from heat radiated from the hot inner surface of the strut 116… and Para 4 - “…an insulation structure radially extending through one said hollow strut fairing, the insulation structure Surrounding the tube and being spaced apart from the tube and from a hot internal surface of the one hollow strut fairing, for shielding the tube from heat radiated from the hot internal surface of the one hollow strut fairing…”).
Durocher/’572 teaches wherein the rotor cavity (Modified Fig. 2 above - B) is configured to be in fluid communication with at least a second one of the structural spokes (36)(in the modified Durocher/’572, the structural spokes of Durocher (36) have been modeled after the structural spoke of ‘572 thereby enabling communication between element 36 of Durocher and element B of Modified Fig. 2 above (also of Durocher)).
Re claim 7:
Durocher/’572 teaches the MTF assembly (Durocher; 28) of claim 6 (as described above), wherein the inner case (Durocher; 50) defines at least one scoop Modified Fig. 2 above - C (person having ordinary skill in the art would recognize element C as a type of scoop) extending therethrough (see Modified Fig. 2 above element C is shown defined by element 50), the at least one scoop (Modified Fig. 2 above - C) in fluid communication with the at least second one of the structural spokes (Durocher 36)(see Modified Fig. 2 above - in the modified Durocher/’572, element 36 of 
Re claims 13-14:
Durocher discloses the gas turbine engine (Fig. 1) of claim 10 (as described above), further comprising structural spokes (36, load transfer spokes - Para 17) extending inside the struts (118)(see Fig. 2 - element 36 shown extending inside element 118 as described in Para 19).
Durocher fails to disclose the structural spokes being hollow (claim 13), nor wherein the secondary plenum is in fluid communication with the main plenum via at least a first one of the structural spokes and wherein the rotor cavity is configured to be in fluid communication with at least a second one of the structural spokes (Claim 14).
‘572 teaches structural spokes (36, load transfer spokes - Para 14) being hollow (see Fig. 2 and Para 15 - “spokes 36 are hollow”), wherein a secondary plenum (Modified Fig. 2(b) above - A (person having ordinary skill in the art would recognize element A as a type of secondary plenum)) is in fluid communication with a main 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the structural spokes of Durocher after the structural spokes of ‘572 (thereby making the structural spokes of Durocher hollow enabling communication between Durocher’s first and secondary plenums via Durocher’s structural spokes in the way taught by ‘572) for the advantage of creating an insulated flow path between first and secondary plenums (‘572; Para 25 - “…The load transfer spoke 36 further defines an air passage formed by the gap between the load transfer spoke 36 and the hot inner surface of the hollow strut 116 for directing cooling air from the outer cavity 77 to pass therethrough, for cooling the hot inner surface of the strut 116 and insulating the load transfer spoke 36 from heat radiated from the hot inner surface of the strut 116… and Para 4 - “…an insulation structure radially extending through one said hollow strut fairing, the insulation structure Surrounding the tube and being spaced apart from the tube and from a hot internal surface of the one hollow strut fairing, for shielding the tube from heat radiated from the hot internal surface of the one hollow strut fairing…”).

Re claim 15:
Durocher/’572 teaches the gas turbine engine (Durocher; Fig. 1) of claim 14 (as described above), wherein the inner case (Durocher; 50) defines at least one scoop Modified Fig. 2 above - C (person having ordinary skill in the art would recognize element C as a type of scoop) extending therethrough (see Modified Fig. 2 above element C is shown defined by element 50), the at least one scoop (Modified Fig. 2 above - C) in fluid communication with the at least second one of the structural spokes (Durocher 36)(see Modified Fig. 2 above - in the modified Durocher/’572, element 36 of Durocher has been modeled after element 36 of ‘572 thereby permitting fluid communication between 202 of Durocher and element B of Modified Fig. 2 above, and in Modified Fig. 2 above this communication is shown through element C), the main plenum (Durocher; 202) configured to be in fluid communication with the rotor cavity (Durocher; Modified Fig. 2 above - B) via the at least second one of the structural spokes (Durocher; 36) and the at least one scoop (Durocher; Modified Fig. 2 above - C)(see Modified Fig. 2 above - in the modified Durocher/’572, element 36 of Durocher has been modeled after element 36 of ‘572 thereby permitting fluid communication .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Durocher et al. (U.S. 9,279,341) discloses a mid-turbine frame assembly (28) with a main plenum (60) having an inlet (56), a first outlet (see Fig. 2 at 66) connected to a secondary plenum (68), a second outlet (see Fig. 2 at 66) fluidly connected to a rotor cavity (see Fig. 2 at 74), and a third outlet (see Fig. 3 at 64) fluidly connected to a plenum surrounding a containment ring (see Fig. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        1/18/22